Exhibit 10(k)

 

FIRST AMENDMENT TO
PARTICIPATION AGREEMENT UNDER THE
HAGGAR CORP. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

This First Amendment to Participation Agreement Under the Haggar Corp.
Supplemental Executive Retirement Plan (this “Amendment”) is entered into this
14 day of February, 2003 (the “Effective Date”), by and between Haggar Clothing
Co., a Nevada corporation, having its principal place of business in Dallas,
Texas (“Participating Employer”), and Frank D. Bracken (the “Participant”). 
Capitalized terms used herein, but not otherwise defined, shall have the same
meaning assigned to them in the Participation Agreement (as defined below).

 

RECITALS

 

A.            Participating Employer and Participant entered into that certain
Participation Agreement Under the Haggar Corp. Supplemental Executive Retirement
Plan, dated as of October 1, 1999 (the “Participation Agreement”);  and

 

B.            The parties desire to amend the terms of the Participation
Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.             Amendment of Section 4.  Section 4 of the Participation Agreement
is hereby amended by adding the following to the end of the Participant’s Vested
Benefit Schedule:

 

Percent Vested

 

Continued Service Until Attainment of Age

100%

 

Any age upon a Change of Control under Section 4.2 of the Plan.

 

2.             Effect.  Except as amended by this Amendment, all of the
provisions of the Participation Agreement are hereby affirmed, ratified and
declared to be in full force and effect.

 

3.             Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and together shall
constitute one and the same Amendment.

 

4.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas without application of the
conflict of laws principles thereof, except to the extent preempted by federal
law, which shall govern to such extent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been entered into as of the date and year
first above written.

 

 

 

PARTICIPATING EMPLOYER:

 

 

 

 

 

HAGGAR CLOTHING CO.,

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

/s/  David Tehle

 

 

Name:  David Tehle

 

 

Title:  Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

/s/  Frank D. Bracken

 

 

Frank D. Bracken

 

2

--------------------------------------------------------------------------------